ON PETITION FOR REHEARING.
Since there is no controversy between the parties as to the facts involved, and no substantial controversy as to the legal principles involved, the only controversy being upon the question of whether the equalization fund takes profits from one distributor for the benefit of another, it was not thought necessary to consider the specific errors assigned, all of which are based upon the same contentions. But, since no good purpose would be served by re-forming issues, or a retrial, the mandate heretofore made is modified, and it is ordered that the conclusions of law be restated in conformity to this opinion, and that judgment be entered for the defendants.